DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office correspondence.
The request for continued examination  (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 15 November 2021 has been entered.  An action on the RCE follows.

Response to Arguments
Applicant’s amendment to the independent and dependent claims filed on November 15, 2021 is being considered.
Applicant's arguments filed on November 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Cheng does not disclose or suggest "preventing the second client from writing to the file at least by" performing the steps of "obtaining, ... by an addressable node ... [that is] separate from [a] file share, a file handle with exclusive write access to the file" and "holding, at the addressable node, the file handle obtained." Baron does not cure this deficiency of Cheng. Cheng does not disclose or suggest an "addressable node" that "is selected ... from among [a] plurality of addressable nodes" to "process [a] request for write access to [a] file" whereby that selection is "based on one or more load balancing criteria".

Examiner respectfully disagrees with the allegations as argued. Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 

	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant’s argument, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of unobviousness.  In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).  Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). It would have been obvious to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.



In response to applicant’s arguments, Cheng discloses in paragraphs [0046-0048], a file handle which is same as temporary reference number and shown in Para [0046], the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource corresponding to the disk lock. The node may be any entity, may be a server that shares a resource with another node. In para [0047], similar to preventing second client from writing to the file, Cheng discloses each disk lock includes a waiting field. The waiting field is used to record an identifier of a node that is currently waiting to occupy the disk lock. When a system has a plurality of nodes that preempt a lock of a same resource at the same time, a lock holder succeeds in preempting the lock immediately after releasing the lock, resulting in that another node cannot obtain the lock in a long time, and that a maximum read and write delay is especially long, and affecting an upper-layer application. Para [0048], Cheng discloses an addressable node as a node identifier is used to indicate a node that occupies the disk lock. A special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock. The ID may be manually set, or may be an Internet Protocol (Internet Protocol, IP) address of a server, a Media Access Control (Media Access Control, MAC) address of the server, or a universally unique identifier (Universally Unique Identifier, UUID) of the server. 

Baron discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., 

For the above reasons, examiner concluded that combinations of Cheng and Baron discloses claimed limitations. Hence, arguments are moot.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 470 984 A1 issued to Jusheng Cheng (“Cheng”) and in view of USPGPUB 2014/0068127 A1 issued to Ayal Baron et al. (“Baron”).

With respect to claim 1, Cheng discloses a method comprising: 
receiving, from a first client within a first network having a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
preventing the second client from writing to the file (Para [0047]: when a system has a plurality of nodes that preempt a lock of a same resource at the same time, a lock holder succeeds in preempting the lock immediately after releasing the lock, resulting in that another node cannot obtain the lock in a long time, and that a maximum read and write delay is especially long, and affecting an upper-layer application and Para [0067]: If the two values are different, it indicates that another node changes the value of the 
obtaining, for the file and by an addressable node within the second network of a plurality of addressable nodes within the second network and separate from the file share, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource and Para [0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock); 
holding, at the addressable node, the file handle obtained (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node); 
indicating that the file is in a locked state at least by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  
Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is locally accessible to a second client within the second network.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is locally accessible to a second client within the second network (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 2, the addressable node is selected (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock) 
based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk lock is stored in the disk. Each time lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk and Para obtaining request is used to write the identifier of the first node into the occupancy field of the disk lock, to indicate that the disk lock is occupied by the first node).
As to claim 3, storing the file locking information at the file share comprises storing the file locking information in a file share directory containing the file (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 4, receiving, from another addressable node of the plurality of addressable nodes, a request to update the file locking information stored at the file share; and based on receiving the request, updating the file locking information stored at the file share (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources).
As to claim 5, storing, at the file share and for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input 
 
As to claim 6, releasing the file handle held by the addressable node; and updating the file locking information to indicate that the file is not in the locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 7, receiving, from another addressable node of the plurality of addressable nodes, a request to release the file handle held by the addressable node; and based on receiving the request, releasing the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).


a file share within a first network having a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
a plurality of addressable nodes within the first network domain (Cheng: Para 0048], a node identifier is used to indicate a node that occupies the disk lock. For example, a special identity identifier (identity identifier, ID) may be allocated to each node, and the ID is written into the occupancy field of the disk lock, to indicate that the node corresponding to the ID occupies the disk lock), wherein each addressable node of the plurality of addressable nodes is configured to hold at least one file handle respectively corresponding to at least one file of the one or more files memory storing instructions that, when executed by one or more processors of the system (see abstract and Para [0003]), cause the system to: 
receive, from the second client, a request for write access to a file of the one or more files stored at the file share (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404); 
prevent the first client from writing to the file (Para [0067]: if the two values are different, it indicates that another node changes the value of the occupancy field of the disk lock before the first node sends the obtaining request, and the data storage system does not allow the first node to write the identifier of the first node into the occupancy field of the disk lock) at least by:

causing the addressable node to hold, at the addressable node, the file handle obtained (Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, a node first needs to obtain a disk lock corresponding to the resource. The node may be any entity, for example, may be a server and that shares a resource with another node);
indicate the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the first client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk, and Para [0046]: the occupancy field is used to record an identifier of a node that is currently occupying the disk lock. The node that occupies the disk lock has permission to access a resource  corresponding to the disk lock. If configuration data of a resource needs to be changed, 
Cheng does not explicitly teach wherein the file share stores one or more files, and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain.
Baron discloses the file share stores one or more files and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).

In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 11, select, based on one or more load balancing criteria and from among the plurality of addressable nodes, one of the plurality of addressable nodes to process the request for write access to the file (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed, the disk is continuously read, and new lock information is written; in to the disk).
As to claim 12, the file share stores the file locking information in a file share directory containing the file  (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).

As to claim 14, the file share stores, for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, and wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).

As to claim 15, the addressable node that holds the file handle to release the file handle; and cause the file locking information to be updated to indicate that the file is no longer in a locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).

.




Allowable Subject Matter
Claims 8 – 9 and 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly disclose, “receiving, from the first client, a request to save, to the file share, edits to the file; releasing the file handle held by the addressable node; saving, at the file share, the edits to the file; and maintaining the locked state of the file at least by: obtaining, by a second addressable node of the plurality of addressable nodes, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained” as in claims 8 and 17.

Claims 19 – 20 are allowed over the prior art of record.
the prior art of record does not teach or fairly suggest, “determining, by the second addressable node and based on the first file locking information of the first lock file, that the first addressable node holds the file handle for the file; sending, to the first addressable node from the second addressable node, a request to release the file handle; based on the first addressable node releasing the file handle for the file, updating the first lock file to indicate that the first addressable node no longer holds the file handle; based on the one or more edits to the file being saved to the file share obtaining, for the file and by the second addressable node, a new file handle for the file; and holding, at the second addressable node, the new file handle obtained; and maintaining the locked state of the file by storing, in a second lock file associated with the second addressable node and stored at the file share in the file share directory, second file locking information that indicates the second addressable node that holds the new file handle for the file.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gowdappa (USPGPUB 20170286445): distributed file systems for storing file system objects and locking data for the file system objects, and more specifically relates to migrating locking data within the distributed file system.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

December 2, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162